Wedell, J.
(concurring specially):
I concur in the result but do not deem it necessary in the instant case to determine the precise nature of the title which the state highway commission may acquire to land by virtue of condemnation proceedings under the various statutes pertaining to this subject. Neither do I regard it necessary or desirable to decide the conditions under which or the purposes for which the highway commission may convey lands, or parts thereof, so acquired. It is only a question of time until those precise questions will be presented under facts requiring a definite decision. We will then have the time and the occasion to review our *393former decisions and present statutes on the subject. In my opinion we need go no further in the instant case than to say the nature of the title acquired was sufficient to support an action on the implied contract for the value of the land taken. I therefore desire to limit my concurrence accordingly.